 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Ian Shane Bailey,                                No. CV-19-05663-PHX-ESW
10                   Plaintiff,                       ORDER
11   v.
12   Peter W Yanez,
13                   Defendant.
14
15
16             On December 12, 2019, the Court granted Plaintiff’s Application to Proceed in

17   District Court Without Prepaying Fees or Costs (Doc. 2). (Doc. 9). As the Court’s Order
18   explained, Plaintiff’s Complaint must be screened pursuant to 28 U.S.C. § 1915(e)(2).

19   For the reasons explained below, the Court will dismiss the Complaint (Doc. 1) without

20   prejudice and will grant Plaintiff leave to file a First Amended Complaint.
21                                    I. LEGAL STANDARDS

22             A. Statutory Screening of In Forma Pauperis Complaint Pursuant to 28
                  U.S.C. § 1915(e)(2)
23
               The Court must dismiss a complaint or portion thereof if a plaintiff has raised
24
     claims that are legally frivolous or malicious, that fail to state a claim upon which relief
25
     may be granted, or that seek monetary relief from a defendant who is immune from such
26
     relief.    28 U.S.C. § 1915A(b)(1)-(2). A pleading must contain a “short and plain
27
     statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
28
     8(a)(2) (emphasis added). While Rule 8 does not demand detailed factual allegations, “it
 1   demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.”
 2   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a
 3   cause of action, supported by mere conclusory statements, do not suffice.” Id. “[A]
 4   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 5   relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
 6   544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content that
 7   allows the court to draw the reasonable inference that the defendant is liable for the
 8   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
 9   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
10   judicial experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific
11   factual allegations may be consistent with a claim, a court must assess whether there are
12   other “more likely explanations” for a defendant’s conduct. Id. at 681. But as the United
13   States Court of Appeals for the Ninth Circuit has instructed, courts must “continue to
14   construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). A
15   “complaint [filed by a pro se litigant] ‘must be held to less stringent standards than
16   formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551 U.S. 89, 94
17   (2007) (per curiam)).
18          If the Court determines that a pleading could be cured by the allegation of other
19   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
20   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc). “It
21   is also clear that section 1915(e) not only permits but requires a district court to dismiss
22   an in forma pauperis complaint that fails to state a claim.” Id. at 1127.
23          B. Subject Matter Jurisdiction
24          Unlike state courts, federal courts only have jurisdiction over a limited number of
25   cases, and those cases typically involve either a controversy between citizens of different
26   states (“diversity jurisdiction”) or a question of federal law (“federal question
27   jurisdiction”). See 28 U.S.C. §§ 1331, 1332. The United States Supreme Court has
28   stated that a federal court must not disregard or evade the limits on its subject matter


                                                 -2-
 1   jurisdiction. Owen Equip. & Erections Co. v. Kroger, 437 U.S. 365, 374 (1978). Thus, a
 2   federal court is obligated to inquire into its subject matter jurisdiction in each case and to
 3   dismiss a case when subject matter jurisdiction is lacking. See Valdez v. Allstate Ins. Co.,
 4   372 F.3d 1115, 1116 (9th Cir. 2004); Fed. R. Civ. P. 12(h)(3).
 5          For diversity jurisdiction pursuant to 28 U.S.C. § 1332, plaintiff and defendants
 6   must be residents of different states and the matter in controversy must exceed the sum or
 7   value of $75,000, exclusive of interest and costs. Matheson v. Progressive Specialty Ins.
 8   Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“[J]urisdiction founded on [diversity grounds]
 9   requires that the parties be in complete diversity and the amount in controversy exceed
10   $75,000.”). The goals of the amount-in-controversy requirement serve both to preserve
11   the jurisdiction exercised by the state courts and to limit the size of the diversity caseload
12   in federal courts. Kanter v. Warner-Lambert Co., 265 F.3d 853, 861 (9th Cir. 2001).
13          For federal question jurisdiction, 28 U.S.C. § 1331 provides that district courts
14   have jurisdiction over “all civil actions that arise under the Constitution, laws, or treaties
15   of the United States.” A case “arises under” federal law either where federal law creates
16   the cause of action or “where the vindication of a right under state law necessarily turn[s]
17   on some construction of federal law.” Republican Party of Guam v. Gutierrez, 277 F.3d
18   1086, 1088-89 (9th Cir. 2002) (quoting Franchise Tax Bd. v. Constr. Laborers Vacation
19   Trust, 463 U.S. 1, 8-9 (1983)).
20                                        II. DISCUSSION
21          Plaintiff’s Complaint alleges that Defendant Peter W. Yanez
22                 hacked my phone and paid an overseas Bank of India account
                   $17,195.82 U.S currency to put a virus on my phone to
23                 eliminate any and all information that I had on him . . . I have
                   also found out doing background research, that Mr. Yanez is
24
                   on the FBI watch list for terroristic cyber-attacking and
25                 hacking. I do have a case started with the Maricopa sheriffs
                   office as well, but they highly recommended me to file a
26                 federal case as well due to the overseas accounts and hacking.
27   (Doc. 1 at 1). Plaintiff asserts that the Court “has jurisdiction over this matter pursuant to
28   federal statutes §§ US. Code 1030.” (Doc. 1 at 1). The Court liberally construes the


                                                 -3-
 1   Complaint as alleging that the court has subject matter jurisdiction over this action
 2   pursuant to 28 U.S.C. § 1331 based upon a federal question arising under 18 U.S.C. 1030.
 3   Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988) (explaining
 4   that where a plaintiff appears pro se, “the court must construe the pleadings liberally and
 5   must afford the plaintiff the benefit of any doubt”).
 6          The Computer Fraud and Abuse Claims (“CFAA”), codified at 18 U.S.C. § 1030,
 7   “is a federal criminal statute that also authorizes civil actions for any person who suffers
 8   damage or loss by reason of a violation of the statute.”         In re Apple Inc. Device
 9   Performance Litig., 347 F. Supp. 3d 434, 451 (N.D. Cal. 2018) (citing 18 U.S.C. §
10   1030(g) (“Any person who suffers damage or loss by reason of a violation of this section
11   may maintain a civil action against the violator to obtain compensatory damages and
12   injunctive relief or other equitable relief.”). The CFAA “prohibits a number of different
13   computer crimes, the majority of which involve accessing computers without
14   authorization or in excess of authorization, and then taking specified forbidden actions,
15   ranging from obtaining information to damaging a computer or computer data.” LVRC
16   Holdings LLC v. Brekka, 581 F.3d 1127, 1131 (9th Cir. 2009); see also 18 U.S.C. §
17   1030(a)(1)-(7). Courts have held that a cell phone may qualify as a “protected computer”
18   for purposes of the CFAA. See In re Apple Inc. Device Performance Litig., 347 F. Supp.
19   3d at 451 (iPhone qualifies as a “protected computer”); United States v. Kramer, 631
20   F.3d 900, 903 (8th Cir. 2011) (concluding that a “basic cell phone” that could be used
21   only to call and text message qualified as a “computer” for purposes of the CFAA). 18
22   U.S.C. § 1030(e)(1)-(2) defines a “protected computer” as “an electronic . . . or other
23   high speed data processing device performing logical, arithmetic, or storage functions”
24   that “is used in or affecting interstate or foreign commerce or communication.”
25          To state a private cause of action under the CFAA, a “plaintiff must prove that the
26   defendant violated one of the provisions of § 1030(a)(1)-(7), and that the violation
27
28


                                                 -4-
 1   involved one of the factors listed in § [1030(c)(4)(A)(i)(I)-(V)].”1 LVRC Holdings LLC,
 2   581 F.3d at 1131. The CFAA has a two-year statute of limitations. 18 U.S.C. § 1030(g)
 3   (“No action may be brought under this subsection unless such action is begun within 2
 4   years of the date of the act complained of or the date of the discovery of the damage”).
 5          Here, Plaintiff’s Complaint does not indicate the specific subsection of the CFAA
 6   that Plaintiff alleges Defendant violated. The Complaint also does not include sufficient
 7   factual allegations showing that the phone at issue would qualify as a computer under the
 8   CFAA,2 nor does it contain sufficient factual allegations from which the Court may
 9   reasonably infer that Defendant is liable for the alleged “hack” of Plaintiff’s phone.     In
10   addition, because the Complaint does not indicate relevant dates, it is impossible for the
11   Court to determine whether the two-year statute of limitations has expired.
12          Finally, the notes that the Complaint does not properly plead damages or loss
13   under the CFAA. The CFAA defines “damage” as “any impairment to the integrity or
14   availability of data, a program, a system, or information.” 18 U.S.C. § 1030(e)(8).
15   Courts have held that “damage” means actual harm to computers or networks as a result
16   of a defendant’s unauthorized accessed to a protected computer, rather than economic
17   harm due to the commercial value of the data itself. See NetApp, Inc. v. Nimble Storage,
18   Inc., 41 F. Supp. 3d 816, 834 (N.D. Cal. 2014) (dismissing plaintiff’s CFAA claim
19   because plaintiff failed to allege any damages to the computer system or destruction to
20   any data as a result of the defendant’s unauthorized access of plaintiff's computer);
21   Farmers Ins. Exchange v. Steele Ins. Agency, Inc., No. 2:13-CV-00784, 2013 WL
22   3872950, at *21 (E.D. Cal. July 25, 2013) (“Indeed, a number of courts have noted that
23   ‘costs not related to computer impairment or computer damages are not compensable
24
     1
25     The bracketed subsection is added to reflect a change in the statute, which was amended
     in 2008. LVRC Holdings LLC referenced 1030(a)(5)(B) factors, which are now found
26   under § 1030(c)(4)(A)(i). See 18 U.S.C. § 1030(g); LVRC Holdings LLC, 581 F.3d at
     1131 n.3.
27   2
       Plaintiff does not allege that the phone at issue is a cell phone that has been used in
28   interstate commerce or communication.



                                                -5-
 1   under the CFAA.’”); Civic Ctr. Motors, Ltd. v. Mason St. Imp. Cars, Ltd., 387 F. Supp.
 2   2d 378, 382 (S.D.N.Y. 2005) (“Costs not related to computer impairment or computer
 3   damages are not compensable under the CFAA.”). The CFAA defines “loss” as “any
 4   reasonable cost to any victim, including the cost of responding to an offense, conducting
 5   a damage assessment, and restoring the data, program, system, or information to its
 6   condition prior to the offense, and any revenue lost, cost incurred, or other consequential
 7   damages incurred because of interruption of service.” 18 U.S.C. § 1030(e)(11). A “loss”
 8   must total at least $5,000. See Facebook, Inc. v. Power Ventures, Inc., 844 F.3d 1058,
 9   1066 (9th Cir. 2016) (concluding that the plaintiff “suffered a loss within the meaning of
10   the CFAA as plaintiff’s employees spent many hours, totaling more than $5,000 in costs,
11   analyzing, investigating, and responding to [the defendant’s] actions”). Here, Plaintiff
12   seeks damages in the amount of $1,500,000 for his “phone, loss of job, mental anguish,
13   and taking down a serial homeland security hacker.” (Doc. at 2). The Complaint lacks
14   sufficient factual allegations showing that Plaintiff has suffered a harm recognized by the
15   CFAA. The Complaint also fails to adequately identify the impairment of or damage to
16   Plaintiff’s phone that was accessed without authorization.        Doyle v. Taylor, 09–cv–
17   00158, 2010 WL 2163521, at *2-3 (E.D. Wash. May 24, 2010) (to show “damage” or
18   “loss” under the CFAA, “plaintiffs must identify impairment of or damage to the
19   computer system that was accessed without authorization”).
20          For the above reasons, the Court concludes that the Complaint fails to adequately
21   plead a cause of action under the CFAA. The Complaint does not allege any other basis
22   for the Court’s jurisdiction.3 Plaintiff’s Complaint will be dismissed for failure to state a
23   claim upon which relief may be granted. Within thirty days, Plaintiff may submit a first
24   amended complaint to cure the deficiencies outlined above.           Plaintiff must clearly
25   designate on the face of the document that it is the “First Amended Complaint.” If
26   Plaintiff files a First Amended Complaint that asserts a cause of action under the CFAA,
27   3
       Diversity jurisdiction is not available as the Complaint states that the parties are both
28   residents of the State of Arizona.



                                                 -6-
 1   Plaintiff must identify the specific subsection of the CFAA that Plaintiff alleges that
 2   Defendant has violated. For example, if Plaintiff alleges that Defendant has violated 18
 3   U.S.C. § 1030(a)(5), then the First Amended Complaint must so explicitly state. Plaintiff
 4   must allege sufficient allegations supporting each of the required elements of the
 5   subsection asserted.
 6          A first amended complaint supersedes the original complaint. Ferdik v. Bonzelet,
 7   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896
 8   F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court will treat an original
 9   complaint as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised
10   in the original complaint and that was voluntarily dismissed or was dismissed without
11   prejudice is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa
12   County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc). If Plaintiff fails to timely comply
13   with every provision of this Order, the Court may dismiss this action without
14   further notice. See Ferdik, 963 F.2d at 1260-61 (a district court may dismiss an action
15   for failure to comply with any order of the Court).
16                                      III. CONCLUSION
17          IT IS ORDERED that by March 23 2020, Plaintiff must file a First Amended
18   Complaint that complies with this Order and corrects all deficiencies noted herein. If
19   filed, Plaintiff shall indicate on the pleading that it is a “First Amended Complaint.”
20   Failure to timely file a First Amended Complaint may result in the dismissal of this
21   action without further notice.
22          IT IS FURTHER ORDERED that if the First Amended Complaint asserts a
23   cause of action under the Computer Fraud and Abuse Claims, 18 U.S.C. § 1030, Plaintiff
24   shall specifically identify the specific subsection of 18 U.S.C. § 1030 that Plaintiff asserts
25   that Defendant has violated. The First Amended Complaint must contain sufficient
26   allegations supporting each of the required elements of the subsection asserted.
27          IT IS FURTHER ORDERED that if Plaintiff files a First Amended Complaint, it
28   may not be served until the Court has issued its screening order pursuant to 28 U.S.C. §


                                                 -7-
 1   1915(e)(2).
 2         Dated this 21st day of February, 2020.
 3
 4
 5                                                  Honorable Eileen S. Willett
 6                                                  United States Magistrate Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -8-
